Citation Nr: 1031792	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-37 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability. 

2.  Entitlement to service connection for a spine disability, to 
include as secondary to a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from January 4, 1960, to October 27, 1960.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In February 2010, the Board remanded for further development.  
Specifically, the Board instructed the RO to provide the Veteran 
with an examination for his right foot disability and to 
readjudicate both claims.  In April 2010, the Veteran was 
afforded an examination for his right foot and his claim was 
remanded in a May 2010 supplemental statement of the case.  Thus, 
there is compliance with the Board's remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran's right foot disability related to service. 

2.  The Veteran does not have a spine disability related to 
service. 


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009). 

2.  A spine disability is not proximately due to or the result of 
a service-disability, nor was it incurred in or aggravated by 
active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2005 and April 2010, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In March 2006 
and December 2006, the RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The claims were subsequently readjudicated in a May 2010 
supplemental statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure 
to afford statutory notice to the claimant prior to an initial 
rating decision by issuing a notification letter after the 
decision, readjudicating the claim, and notifying the claimant of 
such readjudication in the statement of the case).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  Pursuant to the Board's February 2010 remand, the 
Veteran was medically evaluated in conjunction with his right 
foot claim in April 2010.  The report of this examination 
reflects that the examiner reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate examination, and rendered an appropriate diagnosis 
and opinion consistent with the remainder of the evidence of 
record.  The Board, therefore, concludes that this examination is 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. 
§ 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As for the claim for a spine disability due to a 
bilateral foot disability, a medical examination is unnecessary 
because there is no competent medical evidence of a service-
connected foot disability, current spine disability, or a 
disability in service.  Under such circumstances, an examination 
is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (holding that in disability compensation claims, the 
Secretary must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim).  The Veteran and his 
representative have not contended otherwise.  The Veteran 
declined to have a personal hearing.  Thus, the duties to notify 
and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.  "Service connection" basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  
Where chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A Right Foot Disability

The Veteran currently has right foot disability; the April 2010 
VA examiner noted a diagnosis of right foot heel spur.  

Service treatment records show that the Veteran complained of 
foot pain on multiple occasions.  His complaints were frequent 
enough to warrant his referral to the orthopedic service by June 
1960.  When seen he complained of pain on walking, especially on 
the outside of his feet and after walking for a period of time.  
The examiner reported that the Veteran's feet showed perfectly 
normal architecture throughout; that calluses on the bottom of 
the feet were normal in all regards; and that his shoes showed 
normal wear.  The examiner found that no foot disability was 
present and that there was nothing medically which could be done. 

He was seen again on consultation by the same orthopedic 
physician the following month.  The physician indicated then that 
he found absolutely nothing in the Veteran's feet to warrant his 
complaints and concluded that he was fit for full duty and that 
any further appearances at sickbay should very seriously be 
considered as malingering.  

When the veteran filed his an initial claim in November 1983, he 
reported that his feet had been treated at Homestead Hospital in 
1964 and at the Soledad Prison Hospital in 1962 and 1963.  The RO 
requested information from both sources.  Soledad Prison did not 
respond.  Homestead Hospital responded with a statement that they 
had no record of any treatment for his feet, but furnished a 
report of the veteran's admission in December 1965 for head 
trauma sustained in a recent automobile accident.  The clinical 
records contain no reference to foot symptoms, complaints or 
findings. 

In 1999, when pursuing a claim for service connection for a 
bilateral foot disability, the Veteran identified prior treatment 
at the San Francisco General Hospital in 1967 and at a VA 
hospital in Cleveland, Ohio in 1980.  VA assisted the Veteran in 
trying to obtain these potentially relevant records.  The San 
Francisco General Hospital indicated that it could find no 
documents.  In addition, the VA found no records for the Veteran.  

In 2005, the Veteran identified additional VA outpatient 
treatment records and private records.  The private records 
showed treatment for a right knee condition in 2005.  No mention 
was made of any right foot condition.  

VA outpatient treatment records from July 2000 through September 
2006 were obtained.  In June 2004, he was examined following an 
assault and battery.  There were no pertinent complaints or 
findings of any foot condition.  A June 2006 record noted that 
the Veteran had chronic right foot pain.  An x-ray revealed 
minimal arthritis and osteoporosis.  

As noted, in February 2010, the Board found that new and material 
evidence had been received to reopen the claim.  The Board noted 
that the claim was previously denied because of the lack of 
evidence of a current disability of evidence linking a current 
disability to service.  The Board found evidence of a current 
disability and remanded the matter in order to afford the Veteran 
a VA examination.  

VA afforded the Veteran an examination in April 2010 to ascertain 
the nature and etiology of his current disability.  A physical 
examination revealed a heel spur.  Following a review of the 
claims folder, the examiner indicated that it was not likely that 
the Veteran's current foot disability was related to service.  He 
reasoned that the Veteran was only in service for a very short 
period of time and his foot disability was more likely a natural 
occurring phenomenon.  

The Veteran has submitted no competent medical nexus evidence 
contrary to the opinion cited above.  The Veteran has been 
accorded many opportunities to furnish medical and other evidence 
in support of his claim; he has not done so.  See 38 U.S.C.A. § 
5107(a) (noting it is a claimant's responsibility to support a 
claim for VA benefits).

Upon review of the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim.  In this 
respect, while the Veteran was treated for right foot pain during 
service, no residual disability was found upon discharge.  In 
addition, there is no evidence in the first post-service year 
showing treatment for arthritis of the foot that could be 
presumptively linked to his service.  While the Veteran currently 
has minimal arthritis and a heel spur, the weight of the 
competent and persuasive evidence does not indicate that such is 
related to complaints of foot pain during service.  

The Board has considered the Veteran's opinion that a current 
right foot disability is related to service.  However, the 
absence of any credible evidence showing continuity of right foot 
symptoms since service weighs against his claim.  In this 
respect, there is a significant period of time in which there is 
no evidence of a current foot disability.  This is significant as 
there are VA outpatient treatment records of record but they do 
not show treatment for a foot condition until approximately 2006.   

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A Spine Disability

The Veteran essentially contends that he has a spine disability 
related to service, or in the alternative secondary to a 
bilateral foot disability.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Secondary service connection is permitted 
based on aggravation.  Compensation is payable for the degree of 
aggravation of a non-service- connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to show: 
(1) that a current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310.

The Board notes that since service connection has been not 
established for a bilateral foot disability (or any other 
disability), service connection for a spine disability secondary 
to the foot disability is not possible.  Therefore, the Board 
will only consider the Veteran's claim on a direct basis. 

Current treatment records show complaints for a low back pain.  
However, pain is not analogous to disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain 
alone without a diagnosed or identifiable underlying malady or 
condition did not constitute a disability for which service 
connection may be granted).  In this case, there is no diagnosis 
of a current low back disorder to account for the Veteran's 
complaints of pain at any during the pendency of the appeal.  The 
Board notes that a December 1965 x-ray report noted ballooning of 
the intervertebral disc spaces, minimal spurts in the lower 
lumbar vertebral bodies, and minimal levo-scoliosis.  This report 
was long before Veteran filed a claim for his spine in August 
2005.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(noting that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim).  In addition, this finding was 
etiologically linked to a recent car accident.  There is no 
current diagnosis of a spine disability.  Congress has 
specifically limited entitlement to service- connected benefits 
to cases where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
service connection for a spine disability is not warranted.

Even if the Board were to assume that the Veteran had a current 
diagnosis of a spine disability, service connection would 
nevertheless be denied.  Service treatment records are negative 
for any complaints or findings of a spine disability.  The first 
indication of a spine disability was five years following service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).   Furthermore, there is no medical opinion or other 
competent evidence which provides a nexus any current spine 
disability and service.  The Veteran has had many opportunities 
to secure medical evidence in his favor and submit the same to 
VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is a 
claimant's responsibility to support a claim for VA benefits).

To the extent that the Veteran himself believes that he has a 
spine disability related to his military service, his opinion has 
been considered the weight of the evidence remains against the 
claim.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a right foot disability is denied. 

Service connection for a spine disability, to include as 
secondary to a bilateral foot disability, is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


